DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. USPGPUB 2016/0327931 (hereinafter “Gu”) in view of Hirai USP 4881,021 (hereinafter “Hirai”).


(paragraph 0024 “system 10 for compensating the dimensional accuracy of a machined part 12”), the method comprising: receiving cutting instructions to produce a part based on a nominal model of the part (paragraph 0029 “Each feature may be machined by a CNC machining system 14 according to an engineering drawing.  Exemplary features may include, without limitation, holes, bores, channels, and/or machined faces.  Each machined feature may be positioned with respect to one or more datum or control surfaces” and paragraph 0024, 00094-0103); driving a machine tool with the cutting instructions to produce a given part (paragraph 0065 “CNC tool path using G-Code.  In the first line, the G54 command calls the global offset, and in the second line, the G90G01 command defines the tool path, with (n.sub.x, n.sub.y, n.sub.z) specifying the nominal dimensions of the feature” and paragraph 0050-0051, 0033); measuring the given part with a coordinate measuring machine by measuring at least one particular feature of the given part (paragraph 0027 “workpieces of the part 12, a coordinate measuring machine (CMM) 18 may measure one or more dimensions of the resulting workpieces.  Each measured dimension may be taken with respect to an established datum or control surface that may be specified in a corresponding engineering drawing of the part 12” and paragraph 0029 0034-0038); adjusting the cutting instructions based on the error map to obtain updated cutting instructions (paragraph 0032 “adjust a single feature or group of features by modifying the nominal dimensions/positioning of the CNC machine 14 for only that feature or group of features.  As shown in FIG. 2, some features 26, 28, 30 may have nominal positions defined relative to their local centers or coordinate systems 40, 42, which may in-turn be positioned relative to the machine coordinate system 38” and paragraph 0064-0065), the updated cutting instructions having a reduced deviation from the initial deviation with regard to the nominal model (paragraph 0030 “a dimension of one or more machined features (e.g., dimensions 34, 36) deviates from the nominal dimensions provided in the drawing, offsets provided by the compensation processor 20 may modify the machining process and attempt to reduce the deviation” and paragraph 0033-0045); and using the updated cutting instructions to produce another part (paragraph 006-0066 “local offset may be programmed within the CNC tool path using G-Code.  In the first line, the G54 command calls the global offset, and in the second line, the G90G01 command defines the tool path” and paragraph 0099-0103).

Gu does not explicitly teach calculating an error map of the given part by determining an initial deviation between the cutting instructions and the nominal model, the initial deviation being a function of the measured at least one particular feature of the given part and a corresponding at least one particular feature of the nominal model.
However, Hirai teaches calculating an error map of the given part by determining an initial deviation between the cutting instructions and the nominal model (col 7 lines 6-60 and FIG. 8(a)-8(c) “operations are repeat edly carried out until the error between the position measured and the theoretical position becomes zero.That is, X-axis is held at the theoretical position which is 450 mm away from the machine origin, when the error is zero”), the initial deviation being a function of the (col. 9 lines 5-60 “program values are corrected by using these values AX, AY and AR” and col. 7 line 1-col 8 line 65).

GU and Hirai are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to manufacturing of parts.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing of parts, as taught by GU, and incorporating calculation of error, as taught by Hirai.
One of ordinary skill in the art would have been motivated to improve measuring operation and the work measuring operation are employed for automation of the workpiece dimension measuring operation and the error correction operation.  The tool presetting operation is employed for automation of the setting operation, as suggested by Hirai (col. 1 lines 15-29).


As to claim 2, GU and Hirai teaches all the limitations of the base claims as outlined. 
 Gu further teaches the cutting instructions further comprise a series of discrete points that coordinate a cutting path of a machine tool, each of the discrete points having a coordinate set defined in a machine tool coordinate plane (paragraph 0058-

As to claim 3, GU and Hirai teaches all the limitations of the base claims as outlined. 
 Hirai further teaches calculating the error map of the given part further comprises calculating the deviation of the measured at least one particular feature from the corresponding at least one particular feature of the nominal model in a coordinate measuring machine coordinate plane for each of the at least one particular features (col. 2 lines 1-45 “a machined workpiece is measured in the X-Y-Z coordinates on the machining center, the differences between the measured values and initially set values are calculated so that a tool wear correcting value is determined to update the tool wear correcting data. For instance when the diameter of an inner circular hole formed with an end mill is smaller, the tool diameter correcting data inputted is reduced as much as the difference” and FIG. 8(a)-8(c)) , and adjusting the cutting instructions based on the error map further comprises adjusting at least one coordinate set of the cutting instructions in the machine tool coordinate plane (col. 8 line 40- col. 9 line 40 “on of a machined configuration measuring method. The measurement is performed in the X-axis and the Y-axis. In the case of FIG. 8(c), positions Q1 through Q4 and Q' through Q4 are measured with the position of a reference to zero”).

As to claim 4. GU and Hirai teaches all the limitations of the base claims as outlined. 


As to claim 5, Gu and Hirai teaches all the limitations of the base claims as outlined. 
 Gu further teaches further comprising: associating the at least one particular feature of the given part with a corresponding set of the cutting instructions using a relationship between the cutting instructions and the nominal model (paragraph 0095 “measurement and recording of dimensions and features, and the relative locations and relationships of features, such that the machined workpieces may be compared to the design of the part and the tolerances associated with individual features”), and the measured at least one particular feature and the nominal model (paragraph 0049 “relationships, Equation 1 may be used to define the part center (i.e., origin of the P system 118) within the machine system "M" 110, where the table is oriented on the X-Z plane (i.e., a "B" table).  The "W" values in Equation 1 are workpiece coordinates”).


 Hirai further teaches the initial deviation including an error deviation magnitude and an error deviation direction for each of a plurality of points making up the at least one particular feature of the given part (col. 8 line 16- col. 9 line 65 “program values are corrected by using these values AX, AY and AR.FIG. 8(d) is a diagram for a description of a method of measuring the reference surface of the table on which a workpiece is mounted. The measurement is carried out in the X-axis and the Y-axis”).

As to claim 7, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches the at least one particular feature includes at least one of a line, a circle, a cylinder, or a plane (paragraph 0032 “As shown in FIG. 2, some features 26, 28, 30 may have nominal positions defined relative to their local centers or coordinate systems 40, 42, which may in-turn be positioned relative to the machine coordinate system 38”).

As to claim 8, Gu teaches a method of producing a machined part (paragraph 0024 “system 10 for compensating the dimensional accuracy of a machined part 12”), the method comprising: directing use of electronic instructions for producing a given part (paragraph 0026 “CNC machining system 14 may be capable of producing a plurality of different parts 12 having different sets of design characteristics and different features”), the instructions comprising a series of cutting (paragraph 0064-0065 “CNC tool path using G-Code.  In the first line, the G54 command calls the global offset, and in the second line, the G90G01 command defines the tool path, with (n.sub.x, n.sub.y, n.sub.z) specifying the nominal dimensions of the feature, and (.DELTA.x, .DELTA.y, .DELTA.z) specifying the local offsets for the feature” and paragraph 0090-0103); receiving inspection results of the given part produced using the electronic instructions, the inspection results showing one or more error deviations from the nominal model (paragraph 0027-0028 “receive part measurement data 22 from the CMM 18, and compute one or more CNC global offsets, and one or more local offsets 24.  The compensation processor 20 may include, for example and without limitation, a COMP (Capability Optimization for Machining Process) software package that may aid in computing the one or more CNC offsets 24” and paragraph 0029 0034-0038), each error deviation being associated with a particular feature of the given part as produced (paragraph 0093-0103 “computer associated there with, produces data from the measurements of the machined workpieces, and may generate error data based on deviations from the part 12”); identifying a set of the cutting instructions associated with a particular feature of the given part  (paragraph 0065 “programmed within the CNC tool path using G-Code.  In the first line, the G54 command calls the global offset, and in the second line, the G90G01 command defines the tool path”); associating the error deviation(s) of the particular feature of the given part with the identified set of the cutting instructions (paragraph 0028-0033 “adjust the workpiece coordinate system to an optimal place so that the feature deviations are minimized” and paragraph 0089-0103).
Gu does not explicitly teach editing the identified set of the cutting instructions to correct at least part of the error deviation(s) of the particular feature.
However, Hirai teaches editing the identified set of the cutting instructions to correct at least part of the error deviation(s) of the particular feature (col. 4 lines 6-20 “control unit 2 calculates a tool correction value according to the workpiece measurement errors so that the tool corrections stored in the memory unit 3 are automatically rewritten, and under this condition the machining of the workpiece is started again because a procedure of allowing the positional correction of the following workpiece with respect to the theoretical position has been accomplished” and col. 7 line 6-col. 9 line 40 and FIG. 8(c)).
GU and Hirai are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to manufacturing of parts.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing of parts, as taught by GU, and incorporating editing set of cutting instruction, as taught by Hirai.
One of ordinary skill in the art would have been motivated to improve measuring operation and the work measuring operation are employed for automation of the workpiece dimension measuring operation and the error correction operation.  The tool presetting operation is employed for automation of the setting operation, as suggested by Hirai (col. 1 lines 15-29).


As to claim 9, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches directing use of the electronic instruction for producing the given part results in the given part having a series of particular features along the cutting path of the machine tool (paragraph 0024 “machining system 14 that may create one or more features on the part (e.g., hole 16) through one or more machining processes” and FIG. 1).

As to claim 10, Gu and Hirai teaches all the limitations of the base claims as outlined. 
 Hirai further teaches each error deviation includes an error magnitude and an error direction associated with a discrete point of the particular feature (col. 8 line 16- col. 9 line 65 “program values are corrected by using these values AX, AY and AR.FIG. 8(d) is a diagram for a description of a method of measuring the reference surface of the table on which a workpiece is mounted. The measurement is carried out in the X-axis and the Y-axis”).

As to claim 11, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches editing the identified set of the cutting instructions to correct for at least part of the error deviation(s) of the particular feature further comprises: 

As to claim 12, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches the particular feature includes at least one of a line, a circle, a cylinder, or a plane (paragraph 0032 “As shown in FIG. 2, some features 26, 28, 30 may have nominal positions defined relative to their local centers or coordinate systems 40, 42, which may in-turn be positioned relative to the machine coordinate system 38”).

As to claim 13, related to claim 8 with similar limitations also rejected by same rational.  

As to claim 14, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches the program code configured for directing use of the electronic instruction for producing the given part results in the given part having a series of particular features along the cutting path of the machine tool (paragraph 0024 

As to claim 15, Gu and Hirai teaches all the limitations of the base claims as outlined. 
 Hirai further teaches each error deviation including an error magnitude and an error direction associated with a discrete point of the particular feature of the given part (col. 8 line 16- col. 9 line 65 “program values are corrected by using these values AX, AY and AR.FIG. 8(d) is a diagram for a description of a method of measuring the reference surface of the table on which a workpiece is mounted. The measurement is carried out in the X-axis and the Y-axis”).

As to claim 16, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches the program code configured for editing the identified set of the cutting instructions to correct for at least part of the error deviation(s) of the particular feature further comprises: program code configured for identifying a specific coordinate set of the cutting instructions responsible for forming a discrete point of the particular feature; program code configured for associating an error deviation of the discrete point of the particular feature with the identified specific coordinate set (paragraph 0093-0103 “produces data from the measurements of the machined workpieces, and may generate error data based on deviations from the part 12”); and program code configured for editing the specific coordinate set of the cutting instructions 

As to claim 17, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches the particular feature of the given part includes at least one of a line, a circle, a cylinder, or a plane (paragraph 0032 “As shown in FIG. 2, some features 26, 28, 30 may have nominal positions defined relative to their local centers or coordinate systems 40, 42, which may in-turn be positioned relative to the machine coordinate system 38”).

As to claim 18, related to claim 8 with similar limitations also rejected by same rational.  


As to claim 19, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches the cutting instructions that coordinate a cutting path result in a given part having a series of particular features along the cutting path of the machine tool (paragraph 0024 “machining system 14 that may create one or more features on the part (e.g., hole 16) through one or more machining processes” and FIG. 1).


 Hirai further teaches each error deviation includes an error magnitude and an error direction associated with a discrete point of the particular feature of the given part (col. 8 line 16- col. 9 line 65 “program values are corrected by using these values AX, AY and AR.FIG. 8(d) is a diagram for a description of a method of measuring the reference surface of the table on which a workpiece is mounted. The measurement is carried out in the X-axis and the Y-axis”).

As to claim 21, GU and Hirai teaches all the limitations of the base claims as outlined. 
Gu further teaches wherein the instruction controller is further configured to identify a specific coordinate set of the cutting instructions responsible for producing a discrete point of the particular feature, and to associate the error deviation of the discrete point of the particular feature with the identified coordinate set (paragraph 0093-0103 “produces data from the measurements of the machined workpieces, and may generate error data based on deviations from the part 12”); and the editor is further configured to edit the specific coordinate set of the cutting instructions to correct at least part of the associated error deviation (paragraph 0065 “programmed within the CNC tool path using G-Code.  In the first line, the G54 command calls the global offset, and in the second line, the G90G01 command defines the tool path”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119